Citation Nr: 0806881	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  96-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for cervical 
adenopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1988 to July 
1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1997 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

In May 2006, the Board remanded this issue to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the AMC returned the case to the Board for appellate review.

A review of the record reflects that the veteran also 
perfected an appeal for service connection for idiopathic 
chronic fatigue syndrome, to include as due to an undiagnosed 
illness.   Service connection for idiopathic chronic fatigue 
syndrome was granted by rating decision dated August 2007, 
which is a substantial grant of the benefit sought.  


FINDING OF FACT

Medical evidence indicates that the veteran's cervical 
adenopathy is currently inactive, without any objective 
manifestations. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for cervical 
adenopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.88c, 
4.117, Diagnostic Code 7710 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for an increased initial rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in her possession that pertained to her claim. In June 2006, 
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. 

In this case, the claimant was provided pertinent information 
in VCAA notice cited above and in the August 1998 statement 
of the case, and the August 2007 supplemental statement of 
the case.  Cumulatively, the veteran was informed of the 
necessity of providing on his/her own or by VA, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with her claim.  The duties to notify and assist 
have been met.

Increased Initial Evaluation

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's disability has been rated as analogous to 
tuberculous adenopathy under Diagnostic Code 7710.  38 C.F.R. 
§ 4.117, Diagnostic Code 7710.  Under this Diagnostic Code, 
active or inactive tuberculosis adenitis is rated under §§ 
4.88c or 4.89 of the Schedule for Rating Disabilities, 
whichever is appropriate.  Id.  In the present case, the 
initial grant of service connection for cervical adenopathy 
became effective in November 1994.  Thus, a rating under 38 
C.F.R. § 4.88c is appropriate, since it addresses the ratings 
for inactive non-pulmonary tuberculosis in effect after 
August 19, 1968.  

Under this regulation, for one year after the date of 
inactivity following active tuberculosis, a 100 percent 
disability evaluation is assigned.  Following the total 
rating for the 1 year period after date of inactivity, the 
schedular evaluation for residuals of nonpulmonary 
tuberculosis will be assigned under the appropriate 
Diagnostic Code.  

There is no evidence that the veteran has ever had active 
tuberculosis.  Thus, there is no basis for the assignment of 
a 100 percent rating at any point during the appellate 
period.

On review, the evidence does not demonstrate that entitlement 
to an increased rating for residuals of cervical adenopathy 
is warranted.  The record reflects that there were sporadic 
findings of enlarged cervical nodes, attributed to cervical 
adenopathy, between 1992 and 1996.  The medical evidence 
shows that the last finding of cervical adenopathy was in 
November 1996.  The veteran's neck was not examined again 
until June 2001, at which point no cervical adenopathy was 
identified.  The veteran's neck was also examined in June 
2002, January 2003, October 2003, June 2004, and June 2005, 
with no findings of cervical adenopathy or enlarged cervical 
lymph nodes.  

Pursuant to the Board's remand, the veteran received a VA 
examination in June 2006.  The veteran gave a history of 
enlarged cervical nodes lasting 2 days, approximately 2 to 3 
times per month.  On examination, no cervical lymphadenopathy 
or hemic or lymphatic abnormalities were identified.  In the 
examiner's opinion, any enlarged cervical nodes were less 
likely to be due to the veteran's service-connected cervical 
adenopathy, and were more likely a symptom of her idiopathic 
chronic fatigue syndrome.  

The veteran's cervical adenopathy has not been objectively 
identified since November 1996.  There is no evidence of 
scarring or functional loss.  The June 2006 examiner was 
unable to identify any present cervical adenopathy, but found 
that any enlarged nodes were more likely attributed to an 
unrelated service-connected disorder.  The examiner is a 
medical professional, competent to render an opinion in this 
matter, and no evidence has been submitted that rebuts her 
opinion.  In the absence of residuals of cervical adenopathy, 
an initial compensable evaluation is not warranted.  
38 C.F.R. § 4.88c, 4.117, Diagnostic Code 7710.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
cervical adenopathy. There has been no evidence of anemia, 
acute agranulocytosis, leukemia, polycythemia vera, 
thrombocytopenia, an injury or removal of the spleen, 
Hodgkin's disease, sickle cell anemia, non-Hodgkin's lymphoma 
or aplastic anemia that would warrant an increased rating 
under any of the Diagnostic Codes found in 38 C.F.R. § 4.117.  

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected cervical adenopathy presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).

The Board has also considered whether higher ratings might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
However, the weight of the credible evidence demonstrates 
that the manifestations of the veteran's cervical adenopathy 
have warranted a noncompensable rating since November 1994, 
the effective date of the grant of service connection. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a compensable evaluation for cervical 
adenopathy.  Thus, the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990). 

ORDER

An initial compensable rating for cervical adenopathy is 
denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


